 



Exhibit 10.6.12

              (SAEL) [w26714w2671401.gif]         State of New Jersey        
DEPARTMENT OF HUMAN SERVICES         DIVISION OF MEDICAL ASSISTANCE AND HEALTH
SERVICES     JON S. CORZINE   P.O. Box 712   JAMES W. SMITH, JR. Governor  
Trenton, NJ 08625-0712   Acting Commissioner     Telephone 1-800-356-1561      
            ANN CLEMENCY KOHLER         Director                   July 18, 2006
   

Peter D. Haytaian President and
CEO AMERIGROUP New Jersey,
Inc. 399 Thornall Street, 9th Floor
Edison, NJ 08837
Dear Mr. Haytaian:
Enclosed, for your signature, is a contract amendment for July 1, 2006. This
amendment revises the HMO capitation rate, maternity payment and MCSA
administration fees for SFY 2007. The rate certification letter and supporting
documentation has also been provided to you under separate cover.
The increase of the capitation rates are required to compensate the HMOs for the
SFY 2007 Budget Appropriation Bill increasing the HMO premium tax from one
percent to two percent.
Please return the signed amendment by close of business July 26, 2006.

     
 
  Sincerely,
 
   
 
  Jill Simone, MD
 
  Executive Director
 
  Office of Managed Health Care

      Enclosure
JS:
  H:v
c:
  John Koehn
 
  Jennifer Langer

New Jersey Is An Equal Opportunity Employer

 



--------------------------------------------------------------------------------



 



STATE OF NEW JERSEY
DEPARTMENT OF HUMAN SERVICES
DIVISION OF MEDICAL ASSISTANCE AND HEALTH SERVICES
AND
AMERIGROUP NEW JERSEY, INC.
AGREEMENT TO PROVIDE HMO SERVICES
In accordance with Article 7, section 7.11.2A, 7.11.2B and 7.12.1 of the
contract between AMERIGROUP New Jersey, Inc. and the State of New Jersey,
Department of Human Services, Division of Medical Assistance and Health Services
(DMAHS), effective date October 1, 2000, all parties agree that the contract
shall be amended, effective July 1, 2006, as follows:
Appendix, Section C, “Capitation Rates” shall be revised as reflected in SFY
2007 Capitation Rates attached hereto and incorporated herein.

 



--------------------------------------------------------------------------------



 



All other terms and conditions of the October 1, 2000 contract and subsequent
amendments remain unchanged except as noted above.
The contracting parties indicate their agreement by their signatures.

                          AMERIGROUP       State of New Jersey         New
Jersey, Inc.       Department of Human Services    
 
                   
BY:
  /s/ [ILLEGIBLE]       BY:   Ann Clemency Kohler    
 
 
 
               
 
                   
TITLE:
  President and CEO       TITLE:   Director, DMAHS    
 
                   
DATE:
  7/25/06       DATE:        
 
                    APPROVED AS TO FORM ONLY                
 
                    Attorney General State of New Jersey                
 
                   
BY:
  Deputy Attorney General                
 
                   
DATE:
                   
 
 
 
               

 



--------------------------------------------------------------------------------



 



SECTION C
CAPITATION RATES

 



--------------------------------------------------------------------------------



 



STATE OF NEW JERSEY
SFY 2007
MANAGED CARE CAPITATION RATES
AND MANAGED CARE SERVICES ADMINISTRATOR FEES

                                                      Contract Period:
07/01/2006 - 06/30/2007   Category   Age/Sex     Northern     Central    
Southern     Statewide  
AFDC/KidCare A/New Jersey Care Children
                                       
AFDC/KidCare A/New Jersey Care Children
                                       
AFDC/KidCare A/New Jersey Care Children/NJCPW
                                       
AFDC/ NJCPW
                                       
AFDC
                                       
AFDC/ NJCPW
                                       
Aged with Medicare
                                       
Blind/Disabled with Medicare and Other Dual Eligibles
                                        Blind/Disabled with Medicare and Other
Dual Eligibles   *******REDACTED*******
Maternity
                                       
ABD-DDD with Medicare and Other Dual Eligibles
                                       
ABD (including AIDS & DDD) without Medicare — non-DDD
                                       
ABD (including AIDS & DDD) without Medicare — DDD &
                                       
Non ABD-DDD
                                       
DYFS
                                       
DYFS
                                       
DYFS
                                       
KidCare B&C
                                       
KidCare B&C
                                       
KidCare B&C
                                       
KidCare D
                                       
KidCare D
                                       
KidCare D
                                       
FamilyCare Parents 0-133%
                                       
FamilyCare Parents 0-133%
                                       
FamilyCare Parents 0-133%
                                       
FamilyCare Parents 134-200%
                                       
FamilyCare Parents 134-200%
                                       
FamilyCare Parents 134-200%
                                       
AIDS-ABD with Medicare and Other Dual Eligibles
                                       
AIDS-Non-ABD
                                       
AIDS-ABD with Medicare and Other Dual Eligibles DDD (including Behavioral Health
Add-On)
                                       
AIDS-Non-ABD DDD (including Behavioral Health Add-On)
                                       

